Citation Nr: 1230574	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  01-04 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The appellant served in the Alabama National Guard from April 1974 to August 1981, and had active duty for training (ACDUTRA) from June 1974 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The appellant's claim was previously before the Board in March 2000 and June 2007, at which time the claim for service connection on a direct basis and a claim for benefits based on a theory of new and material evidence were denied, respectively.  Thereafter, the appellant appealed the Board's June 2007 denial of his claim to the United States Court of Appeals for Veterans Claims (Court), claiming that VA failed to reconsider his claim under the provisions of the VCAA.  In a January 2010 Memorandum Decision, the Court set aside the Board's June 2007 decision and directed the Board to apply the provisions of the VCCA and address the issue on the merits.  

In September 2010 and December 2011, the Board remanded the claim to the Agency of Original Jurisdiction, via the Appeals Management Center (AMC) for development, in accordance with a January 2010 Memorandum Decision.  In June 2012 Supplemental Statement of the Case, the RO continued the denial of the Veteran's claim.  The case has been returned to the Board for further appellate review.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Veterans Court) held that claims for service connection for a psychiatric disorder encompass claims for service connection for all psychiatric disabilities afflicting a claimant based on a review of the medical evidence.  The medical evidence indicates that the appellant has been diagnosed as having schizophrenia, anxiety, and an undifferentiated affective disorder.  Thus, the claim of service connection has been characterized as one for a psychiatric disorder, to include schizophrenia, as stated on the title page of this decision.


FINDINGS OF FACT

1.  The appellant had active duty for training from June 1974 to October 1974, but he is not a "Veteran" for the purpose of receiving VA benefits.

2.  The appellant's psychiatric disorder, including schizophrenia, is not shown to have been incurred in, aggravated by, or causally related to any event during active duty for training ACDUTRA or his additional reservist service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A.  §§ 101, 1110, 1111, 1112, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letter dated in September 2008 of the criteria for establishing direct service connection, and the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  While the September 2008 notice letter was provided well after the initial adjudication of the appellant's claim, his claim was readjudicated in SSOCs dated in September 2011, March 2012, and June 2012.  Moreover, the appellant demonstrated actual knowledge of his and VA's duty in this respect in that he appealed the most recent denial of his claim in a June 2007 Board decision to the Court and claimed that VA failed to properly adjudicate the matter under the VCAA.  Given this, nothing more is required with respect to the duty to notify.  

Next, VA has a duty to assist a claimant in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained available service treatment records and identified VA and private treatment records.  The records associated with his claim for disability benefits from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The appellant also submitted written statements discussing his contentions.  To date, neither the appellant nor his representative has identified any outstanding evidence.

Additionally, the case was remanded in September 2010 and December 2011 so that the RO could consider additional evidence submitted by the appellant in August 2010 and so that the appellant could be scheduled for a VA examination with respect to his claim.  The RO scheduled the appellant for VA examinations in January and April of 2012 so that a medical opinion could be obtained regarding the etiology of his psychiatric disorder.  His claim was readjudicated in SSOCs dated in March and June of 2012, with consideration given to the August 2010 evidence.  Thus, the RO substantially complied with the September 2010 and December 2011 Remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As noted, the appellant was scheduled for VA examinations in January and April 2012.  However, he failed to appear for the scheduled examinations.  He has not provided any explanation whatsoever regarding his failure to appear for the scheduled assessments.  As the appellant has not shown good cause or provided any reason for his failure to appear for his VA examinations, the Board determines that the VA has fulfilled its duty to assist the appellant by providing him with an appropriate VA examination.  No further attempts to schedule an examination are warranted.  See generally, 38 C.F.R. § 3.655.  Thus, the Board will decide the claim for service connection based upon the evidence of record.  , 38 C.F.R. § 3.655(b).

In this regard, the Board notes that the claims file does not include copies of any written notice the appellant received with respect to his VA examinations.  However, he is presumed to have received proper notice prior to the examinations.  Because the regular practices of VA do not include maintaining a hard copy of the appellant's notice of his scheduled VA examinations, the absence of any such copy from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  So the absence of a notice letter in the file of the date, time, and location of a VA examination does not overcome the presumption of administrative regularity, which provides that government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004).  The Court has applied this presumption of administrative regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  And while this presumption of administrative regularity is not absolute, it only may be overcome by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The appellant has not claimed that he did not receive proper notice of his scheduled VA examinations and there is no evidence of record to suggest otherwise.  Thus, the presumption of regularity prevails in this instance.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 461 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, such as psychoses, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom "under conditions other than dishonorable."  38 U.S.C.A. § 101(2).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Under the presumption of soundness, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).



Factual Background

The appellant claims that his currently diagnosed schizophrenia disorder was caused or aggravated by his military service.  He has identified numerous incidents that he attributes to his current disorder.  Specifically, he claims that he began to have problems with his nerves during his reservist service due to noise from military weaponry and simulator exercises.  See Appellant's Statements received September 19, 1997, and August 7, 1998.  The appellant also attributes his condition to the fear he felt during service as a minority serving with predominately Caucasian service members.  See April 2000 Letter from Dr. F.L.  Additionally, he attributes his condition to an incident during which he participated in a night exercise and he fell and hit his head.  See Appellant Statement received June 8, 2001.  

The appellant's available service personnel records confirm his ACDUTRA service in the National Guard from June 1974 to October 1974.  There is no indication from these records that the appellant had any active duty service.

Service treatment records from the appellant's reservist service are negative for reports of symptomatology or diagnoses related to a psychiatric disorder.  It does not appear from these records that the appellant underwent a physical examination directly prior to the start of his ACDUTRA service.  However, the appellant underwent a clinical examination in April 1974 in connection with his enlistment into the National Guard, which revealed that the clinical psychiatric examination was normal.  Similarly, the September 1974 report of medical examination shows that the psychiatric evaluation of the appellant was generally normal in the month prior to his release from ACDUTRA service.  The appellant denied experiencing any depression, excess worry, trouble sleeping, or any nervous trouble of any sort on the associated September 1974 report of medical history.

Post-military private medical records reflect his reports of psychiatric symptomatology and the treatment of his psychiatric conditions.  During a February 1987 psychiatric intake evaluation, the appellant reported experiencing problems with his nerves since 1975 due to loud tanker noises during his National Guard service.  He reported that his nerve problems worsened in 1977 following the death of his mother.  In April 1987, the appellant reported that he first experienced an anxiety attack during his National Guard service during simulation exercises during which bombs and bullets were flying around him.  A July 1988 private treatment record shows that the appellant was diagnosed with anxiety.  In September 1988, the appellant reported having a mental breakdown following the death of his mother.

In support of his claim, the appellant submitted a November 1997 letter from his private physician, in which the physician relayed the appellant's diagnosis of schizophrenia.

Subsequent VA and private medical records document the treatment of the appellant's psychiatric symptomatology.  A June 2005 private medical record reflects a medical history significant for an undifferentiated affective disorder.

The appellant submitted statements from his friends, R.B.K. and A.W., which were received in July 1998 and August 1998, respectively.  In these letters, both women essentially reported that the appellant did not exhibit any psychiatric symptoms until after he began participating in his weekend drill service.  A.W. relayed the appellant's report that his nerves became bad during his weekend drill service due to noise from the "simulator" and tanks.

In an April 2000 letter, private psychiatrist F.L., M.D., offered an opinion regarding the appellant's schizophrenia diagnosis and his service in the National Guard.  The psychiatrist explained that schizophrenia is a disorder of young people, as the illness usually manifests between the ages of fifteen and thirty.  He noted that the appellant had a family history significant for schizophrenia.  Dr. F.L. relayed that the appellant served in the National Guard from 1974 to 1981 and that the appellant felt somewhat suspicious during this time.  He reported that the appellant was the only African-American in a group of Caucasian individuals during his service, and that he became very self-conscious, self-doubting, and anxious about this situation.  Dr. F.L. noted the appellant's report that the problems with his nerves became more overt in 1987, at which time he sought treatment for his symptoms.  Following his clinical observations of the Veteran, Dr. F.L. concluded that the appellant's schizophrenic condition was present all along for many years in a latent, incipient way, even during high school and his service in the National Guard.  He stated that the appellant's condition became more overt later during his life, as was the case in most individuals with this disorder.

In support of his claim, the appellant submitted numerous medical journal articles regarding schizophrenia.

Analysis

As a threshold matter, the appellant in the instant case was on ACDUTRA from June to October of 1974, when he claims to have incurred the psychiatric disability for which he is seeking compensation benefits.  Because that period of service consisted only of active duty for training, he has the status of a "Veteran" for that period of service only if he was disabled from a disease or injury incurred or aggravated in the line of duty at that time.  It has not been established that he became disabled during the active duty for training.  He does not, therefore, have the status of a Veteran for the period of active duty for training from June 1974 to October 1974.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium) (when a claim is based on a period of active duty for training, there must be evidence that the individual became disabled during that particular period of active duty for training in order for the active duty for training to qualify as active service).

Due to the fact the appellant does not have the status of a "Veteran" for his active duty for training he is not entitled to application of the presumption of soundness as provided in 38 U.S.C.A. § 1111, as that presumption applies only to Veterans.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (if the claimant does not have the status of a Veteran as to that claim, the presumption of soundness is not applicable).  Nor is he entitled to the presumption of service incurrence for certain diseases (such as psychoses) which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service as provided in 38 U.S.C.A. §§ 1101, 1112, 1113.

Because the appellant is not entitled to the presumption of soundness, which must be rebutted by clear and unmistakable evidence, the determination as to whether his psychiatric disability preexisted service and was not aggravated during service will be adjudicated by applying the preponderance of the evidence standard.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Under the circumstances of this case and for the reasons specified below, the preponderance of the evidence indicates that the appellant's psychiatric disorder preexisted his period of ACDUTRA service.  The Board acknowledges that an enlistment examination was not conducted prior to the appellant's entrance on ACDUTRA and that the appellant's service treatment records are negative for evidence of any psychiatric symptomatology prior to or following his ACDUTRA service.  However, as explained above, the presumption of soundness does apply in this case.  See Paulson, 7 Vet. App. at 470-71; see also 38 U.S.C.A. § 1111.  In any case, the Appellant's statements identifying the onset of his psychiatric symptoms as when he began weekend drill service in April 1974, suggests that his condition manifested immediately upon commencement of National Guard service, perhaps while on inactive duty for training, but prior to his period of ACDUTRA.  The opinion of the appellant's treating physician, Dr. F.L., also gives support to a finding that his condition preexisted his ACDUTRA service.  Specifically, Dr. F.L. opined that the appellant's schizophrenic condition was present since his high school years.  Although Courts have rejected the treating physician rule, the Board finds the aforementioned statement of significant probative value, based on the Dr. F.L.'s history of treating the appellant, the statement's general consistency with other medical evidence of record, and the physician's medical expertise in the pertinent medical field.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Essentially, the evidence, when viewed in its totality, supports a finding that the Veteran's claimed psychiatric disorder had its onset prior to his brief period of ACDUTRA service from June to October of 1974.

As the Board has determined that the appellant's psychiatric disorder preexisted his ACDUTRA service, the question now before the Board is whether his psychiatric condition was aggravated during this period of service.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the presumption of aggravation is not applicable.  See Smith v. Shinseki, 24 Vet. App. 40, (2010); see also 38 U.S.C.A. § 1153.  In a claim for aggravation of a preexisting disorder during ACDUTRA, the appellant must show direct evidence of both a worsening of the disorder that occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

The evidence in this case does not show that the appellant's preexisting psychiatric disorder underwent a worsening in severity during service.  Again, the Board highlights that the Veteran's service treatment records are entirely negative for reports or treatment of any psychiatric symptomatology.  Indeed, the September 1974 report of medical examination, which was conducted approximately one month prior to his completion of his ACDUTRA service, shows that the Veteran's psychiatric examination was essentially normal.  The Veteran denied experiencing any depression, trouble sleeping, nervous trouble, or excessive worry on the associated September 1974 report of medical history.  The Board finds that the evidence documented during service is more probative than his current recollection of what he experienced decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the appellant).  

Moreover, the medical evidence of record is entirely negative for a competent opinion that directly addresses whether the Veteran's schizophrenia worsened during his ACDUTRA service.  Although Dr. F.L. opined in his April 2000 letter essentially that the appellant's schizophrenia was present during his military service, his opinion does not address the issue of aggravation of his preexisting psychiatric disorder.  Dr. F.L. did state, however, that the Veteran's condition became more overt in 1987, which is well after his period of ACDUTRA.  As previously noted, the appellant failed to appear for the VA examinations scheduled for him in 2012, so the Board is required to decide the claim based on the evidence of record.  Thus, there is no VA medical opinion of record that discusses the progression of the Veteran's schizophrenia.  Essentially, there is no objective medical evidence or opinion indicating a worsening of the appellant's psychiatric disorder during his period of ACDUTRA.  Without objective evidence showing a permanent aggravation of the Veteran's preexisting schizophrenia disorder, there is no basis to grant service connection in this case.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (prohibiting the Board from exercising its own independent judgment to resolve medical questions).

With regards to the appellant's statements regarding a continuity of psychiatric symptomatology since his military service, the Board finds his report in this regard to be inconsistent with the other evidence of record.  The appellant essentially claims that his psychiatric condition began in or worsened during his military service.  However, his service treatment records are entirely negative for reports or treatment of any psychiatric symptomatology.  Again, the Board highlights that the appellant did not report experiencing any psychiatric symptomatology on the September 1974 separation report of medical history.  There is no objective evidence of record of a diagnosed psychiatric disorder until 1988, when the appellant was diagnosed with anxiety.  Such evidence weighs heavily against the appellant's assertion as to a continuity of symptomatology, as well as an increase/worsening of his preexisting disorder.  Caluza v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The only evidence of record connecting the appellant's psychiatric disorder to his ACDUTRA service is the Veteran's own statements.  The Board has considered the appellant's statements that his current psychiatric disorder was caused in or aggravated by his military service.  Specifically, he attributes his disorder to in-service exposure to noise from simulators and tanks, to a night exercise incident where he suffered a fall, and to the fear he felt as a minority serving in the military.  The Board finds that the appellant's statements regarding his psychiatric symptomatology and military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, a psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as anxiety, may be reported by a layperson, the diagnosis, etiology, and progression of the disorder require medical training.  The appellant does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology or progression.  Thus, the appellant's lay assertions as to the etiology and claimed aggravation of his disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.

The Board has also considered the statements from the appellant's friends, R.B.K. and A.W.  Both women reported their observations regarding the appellant not having any psychiatric symptomatology until after he began weekend drill service.  While the Board appreciates these statements and considers such to be both competent and credible, the key issue in this case is whether the appellant's psychiatric disorder was permanently aggravated by his ACDUTRA service.  This issue is not addressed by these lays statements and the Board does not find the Veteran's friends to be competent to provide an opinion in this regard.  Jandreau, 492 F.3d 1372.  

Finally, the Board acknowledges the numerous medical journal articles the appellant has submitted in support of his claim.  The Board observes that such evidence can provide important support when combined with an opinion of a medical professional if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the appellant has not provided a medical opinion that discusses whether his preexisting psychiatric disorder was aggravated by his military service.  Thus, standing alone, the medical and internet articles are simply too general to make a causal link between any aggravation of his psychiatric condition during his military service and do not amount to competent medical evidence of causality or aggravation.  See Sacks, 11 Vet. App. 314; Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for a psychiatric disorder, to include schizophrenia.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a psychiatric disorder is not warranted.


ORDER

Service connection for a psychiatric disorder, to include schizophrenia, is denied.



_____*_______________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


